Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 09, 2021 has been entered.

Drawings
37 CFR 1.81 Drawings required in patent application.
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added] and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.
37 CFR 1.83 Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
MPEP § 608.02(I)(B). DRAWING REQUIREMENTS
The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added].
MPEP § 608.02(I). HANDLING OF DRAWING REQUIREMENTS UNDER THE SECOND
SENTENCE OF 35 U.S.C 113 - ILLUSTRATION SUBSEQUENTLY REQUIRED
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing and the applicant has not furnished a drawing. The lack of a drawing in this situation is treated as an informality [emphasis added]. A filing date will be accorded with the original presentation of the papers. The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) which applies when the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added]. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d).
Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
The Examiner stated that the invention " admits of illustration," which is a proper ground for requiring drawings even when such drawings are not necessary for the understanding of the subject matter. See 37 C.F.R. 181(c). Novo Nordisk A/S v. Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), Court
As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *“. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating means. The examiner has held however that the proposed amendment includes new matter. In a situation like this the onus is on the applicant to show by prior art evidence that the subject matter prescribed by the proposed amendment is not new matter but is instead actually old and would suggest the incorporation of itself into In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the examiner was justified in not entering the amendment of June 5, 1961. (Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))
The Primary examiner, it is noted, did not reject these claims as drawn to subject matter not disclosed, but objected to them on the ground that the “details” were not “shown” in the drawing. His action was in accord with long established practice, as shown by the following quotation from Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))
Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
See also, Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company v. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).
The claimed subject matter of this application admits of illustration by a drawing, including because it is claimed.
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. 
The claimed subject matter of this application that admits of illustration by a drawing and the features which must be shown or the feature(s) canceled from the claim(s), are the following:
Re claim 1: a U-shape portion of a resistor.
Re claim 18: a resistor including a U-shape.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
Re claim 21: the local interconnect.
The scope of the following claim language is unclear: 
Re claim 21: local interconnect.
In particular, the claim language does not appear to have a plain meaning, the specification does not provide a special definition for the language, and the meaning of the language in the context of the claims is otherwise unclear. See MPEP § 2111.
While we recognize that the doctrine of claim differentiation is not a hard and fast rule of construction, it does create a presumption that each claim in a patent has a different scope. "There is presumed to be a difference in meaning and scope when different words or phrases are used in separate claims. To the extent that the absence of such difference in meaning and scope would make a claim superfluous, the doctrine of claim differentiation states the presumption that the difference between claims is significant." Tandon Corp. v. United States Int'l Trade Comm'n, 831 F.2d 1017, 1023, 4 USPQ2d 1283, 1288 (Fed.Cir.1987) Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 48 U.S.P.Q.2d 1001 (Fed. Cir.1998)
It is improper for courts to read into an independent claim a limitation explicitly set forth in another claim. [Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 699 (Fed. Cir. 1983)] 
This rejection of claim 21 is consistent with the doctrine of claim differentiation because the different but related claim 21 language, “local interconnect,” and the claim 9 language, “interconnect,” creates a presumption that there is a significant difference in the scope of the claim language but the difference is unclear.

Claim Rejections - 35 USC § 112
Claims 1, 4, 6-9, 18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The undescribed subject matter is the following: 
Re claim 1: a U-shape portion of a resistor.
Re claim 18: a resistor including a U-shape.
In the remarks filed on August 09, 2021, applicant states:
For example, the amendments to claims 1 and 18 find support at least in claim 19 as previously pending, FIG. 5, and [25-26] of the Specification.
 	However, there does not appear to be support in the cited disclosure for the claims 1 and 18 limitations. Instead, relevant specification disclosures are the following:
The portion of MO layer that is inside the overlapped area 534 maybe in a U-shape. . . . For example, MO layer may include a resistor that has certain resistance (¶ 25). [T]the first component is of a U-shape and includes a resistor (Original claim 19).
	These disclosures merely discloses a U-shape “portion of MO layer” or “first component” including/comprising a resistor, but they do not disclose the claimed “U-shape portion of a resistor” or “a resistor including a U-shape.”
	This claim analysis is similar to or consistent with applicant’s statements in the remarks filed on August 09, 2021 (page 8, ¶ 3) regarding the rejection including Saran.

Claims 1, 4, 6-9, 18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The undescribed subject matter is the following: 
Re claim 1: a U-shape portion of a resistor.
Re claim 18: a resistor including a U-shape.
In particular, there is no direction provided by the inventor showing how to make or use the claimed invention, including working examples, and based on the content of the disclosure, one skilled in the art would be unable to make or use the entire scope of the claimed invention, at least without undue experimentation. See MPEP § 2164.	
	In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4, 6-9, 18, and 20-22 is/are rejected under 35 U.S.C. 102(b) as being clearly anticipated by Maeda (20050161835) including Chittipeddi (5751065), Vigna (6489228), and Saran (6232662) incorporated by reference in Maeda, with reference to evidence document Keil (5541442).
In the title; and in paragraphs 1, 5, 7, 8, 10, 29-32, 40, 54, 65-68, and 70, including Chittipeddi at column 1, lines 52-56, column 2, lines 7-25, 43-55, and 61-64, column 3, lines 1-54, column 3, line 67 to column 4, line 10, column 4, lines 18-23 and 28-62, column 5, lines 6-8, and column 6, lines 10-12; Vigna at column 1, line 66, to column 2, line 14, column 2, line 50 to column 3, line 5, column 3, lines 16-24, 28-37, and 43-58, column 5, line 1 to column 6, line 10, and column 6, lines 22-30; and Saran at column 3, lines 23-27, column 4, lines 37-42, column 7, lines 22-36, column 9, lines 50-54, and column 10, lines 24-26, Maeda discloses the following (disclosed in Chittipeddi unless otherwise indicated):

Metal layer 215 may be patterned so that it is smaller than depicted (col. 3, lines 52-53). [S]aid footprint of said bond pad substantially overlying said footprint of said patterned metal layer (col. 4, lines 42-44). 
wherein the U-shape portion is further coupled (at least consistent with any way applicant discloses the claimed scope of the language “coupled”) to the first portion of the first metal layer at the first end. 
	Re claim 4: The apparatus re claim 1 further comprising: a third layer “233” overlapped with the bond pad, wherein the third layer comprises a portion “233” also overlapped with the bond pad and coupled to the second end of the U-shape portion of the second metal layer. 
Re claim 6: The apparatus re claim 4, wherein the third layer is at least a portion of a source/drain “source/drain” of a transistor “transistor” or a gate of a transistor. 

Re claim 8: The apparatus re claim 4, wherein the third layer is at least a portion of a circuit inherently capable of being used for any intended use for electro-static protection (at least consistent with any way applicant discloses the claimed scope of the language “electro-static protection”). 
	Re claim 9: The apparatus re claim 4 further comprising an interconnect (rightmost “211”) (at least consistent with any way applicant discloses the claimed scope of the language “interconnect”) that couples (at least consistent with any way applicant discloses the claimed scope of the language “couples”) the second layer to the third layer, wherein the interconnect is overlapped with the bond pad and is positioned at an edge of the bond pad (at least consistent with any way applicant discloses the claimed scope of the language “positioned at an edge of the bond pad”). 
	Re claim 18: An apparatus, comprising: a bond pad; and a circuit comprising: a first component “215” extending in a first plane and is entirely overlapped with the bond pad, wherein the first component comprises a resistor including a U-shape having a first end and a second end; a second component “211” extending in a second plane different from the first plane, the second component further overlapped with the bond pad; and a third component “233” extending in third plane different from the first and second planes, the third component is further overlapped with the bond pad. 
	Re claim 20: The apparatus re claim 18, wherein: the first component is coupled to the second component and the third component via a conductive via “251”; and one 
	Re claim 21: The apparatus re claim 20, wherein the conductive via (center “251”) or the local interconnect is inside an overlapped area of the bond pad, and wherein the conductive via (leftmost “251”) is positioned at an edge of the bond pad (at least consistent with any way applicant discloses the claimed scope of the language “at an edge of the bond pad”). 
	Re claim 22: The apparatus re claim 18 further comprising a metal “metal” (col. 2, lines 19-23) layer “401” coupled to the first component and the bond pad, wherein the metal layer is overlapped with the bond pad. 
	The following is further clarified: 
	Re claims 1, 4, and 20: coupled.
	Re claim 9: couples.
In particular, the scope of the claim language “coupled” and “couples” encompasses at least thermally, electrically (including capacitively), and indirectly physically coupled or couples. Therefore, the applied structure of Maeda is at least thermally and indirectly physically coupled by additional intervening structures disclosed by Maeda as cited. This claim interpretation is consistent with applicant’s disclosure including the following:
Pin capacitance may be a resultant capacitive coupling between components in a circuit and bond pads, to which the connector pins are connected (Spec. ¶ 1). For example, the S/D layer 412 may be coupled to the metal layer M1 layer via local interconnect 422, metal layer M0 (portion 410) and conductive via 420 (Spec. ¶ 21) For example, the gate layer 612 may be coupled to the M0 and/or M1 layers via local interconnect 422 or via V0 (Spec. ¶ 29).

	The following is further clarified: 
	Re claim 1: the second metal layer “215” inherently capable of being used for any intended use as a resistor.
	Re claim 18: the first component “215” comprises a resistor.
	In particular, the second metal layer/first component “215” of Maeda is inherently capable of being used for any intended use as a resistor including because it is inherently capable of being used for any intended use as a device that has electrical resistance and that is used in the electric circuit of Maeda for operation. See “resistor,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/resistor. Accessed 11/1/2021.
	Furthermore, Keil evidences that layer/component “215” of Maeda is inherently capable of being used for any intended use as a resistor (Keil col. 2, lines 26-31, col. 3, lines 15-21 and 54-57, col. 4, lines 4-7).
	The following is further clarified: 
	Re claim 7: the third layer is at least a portion of an input driver or an output driver “input/output buffers” of a memory “memory” (Saran).
In particular, in the specification, paragraph 16, applicant discloses “input driver 202,” “input buffer 202,” “output driver 208,” and, “output buffer 208.”
The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts (37 CFR 1.84(p)(4)).	

	Insofar as any of the disclosures of Maeda previously applied in combination, including the disclosures incorporated by reference, may not appear to be explicitly disclosed in combination in a single embodiment, as cited, Maeda discloses that the “specific embodiments “are, “this invention,” useful at least for the title purpose for providing a “SEMICONDUCTOR INTEGRATED CIRCUIT HAVING CONNECTION PADS OVER ACTIVE ELEMENTS.”
Also, as previously cited, Maeda discloses the following:
For example, U.S. Pat. No. 6,232,662 (Patent Document 1 ), which is hereby incorporated by reference in its entirety, proposes to arrange a bonding pad over the active integrated circuit region by providing a conductive reinforcing structure that includes a grid-shaped metal wiring pattern below the bonding pad (Maeda ¶ 5). For example, Japanese Laid-open Patent No. 2000- 164620 (Patent Document 2), which is hereby incorporated by reference in its entirety, proposes a countermeasure for this problem. That is, Patent Document 2 proposes to form the pad in a rectangular shape and to divide it in two portions, one for bonding and one for probing. It may be possible to arrange connection pad, which is divided into a bonding area and a probing area, as proposed by Patent Document 2, over the active elements, as proposed by Patent Document 1 (Maeda ¶¶ 7-8). Other semiconductor substrates such as a SOI (Silicon-on-Insulator) substrate, and substrates with other semiconductive materials may also be used. Moreover, the active elements are not limited to the CMOS transistors. Other active elements, such as bipolar transistors, diodes, thyristors, or the like, may also be formed in the active element-formation area 20 (Maeda ¶ 30). While the exemplary embodiment of the semiconductor integrated circuit 10 shown in FIG. 1 utilizes six wiring layers 16a through 16f, this exemplary implementation may be applied to any semiconductor integrated circuits having a plurality of wiring layers. The connection pad 30 may be arranged either entirely or partly over the active element-formation area 20. ... However, the probing area 32 and the bonding area 34 of the same connection pad 30 may be arranged apart from each other, and electrically connected with each other via a wire in the same wiring layer or in a different wiring layer. The reinforcing structures 36A and 36B are not limited to those shown in FIG. 1, and may include various other patterns. For example, U.S. Pat. No. 5,751,065, which is hereby incorporated by reference in its entirety, discloses, as a stress relief, a metal layer 215 immediately under the bond pad 219. The metal layer 215 may or may not be patterned beneath the bond pad 219. U.S. Pat. No. 6,489,228, which is incorporated by reference in its entirety, discloses, as a protection structure, an annular region 21 in a metal layer under the bonding pad 28. The annular region may be floating or form part of the path connecting the pad to the electronic component. Further, “Reliability of Bond Over Active Pad Structures for 0.13-μm CMOS Technology,” 2003 Electronic Components and Technology Conference, pp. 1344- 1349 by K. J. Hell et al., which is hereby incorporated 
Therefore, Maeda explicitly or implicitly discloses all of the applied disclosures, including the disclosures of the U-shape portion and resistor(s), combined as “this invention.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4, 6-9, and 18-22 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Maeda (20050161835) including Chittipeddi (5751065), Vigna (6489228), and Saran (6232662) incorporated by reference in Maeda, with reference to evidence document Keil (5541442).
Maeda and Keil are applied as previously applied to claims 1, 4, 6-9, and 18-22.
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) 

It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)

This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. ... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 

See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
In addition to the previously applied disclosure of Maeda, it also would have been obvious to substitute or combine the applied disclosures of Maeda, including the disclosures of the U-shape portion and resistor(s), including because, as disclosed by Maeda, including in the title and as previously cited, they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious 
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.)

[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)

See also MPEP §§ 2144.07 and 2144.06.

Also, it would have been obvious to substitute or combine the applied disclosures of the invention of Maeda because it would facilitate provision of “this invention” of Maeda, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

See also Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). 
It would have been further obvious to substitute or combine the applied disclosures of Maeda because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods 
Still further, it would have been obvious to combine the disclosures of the invention of Maeda because, as previously cited, Maeda discloses combining embodiments, including through the use of reference characters designating the same parts. See 37 CFR 1.84, subsection p.4.
In addition to the previously applied disclosure of Maeda, the following also would have been obvious:
Re claim 1: the first portion overlapped with the bond pad; the second portion extending from the first portion to outside of the bond pad; the U-shape portion is entirely overlapped with the bond pad. 
	Re claim 4: the portion also overlapped with the bond pad. 
	Re claim 9: the interconnect is overlapped with the bond pad. 
	Re claim 18: the first component is entirely overlapped with the bond pad; the second component further overlapped with the bond pad; the third component is further overlapped with the bond pad. 
	Re claim 20: one or both of the second component and the third component is partially overlapped with the bond pad. 
	Re claim 21: the conductive via or the local interconnect is inside an overlapped area of the bond pad; the conductive via or the local interconnect is positioned at an edge of the bond pad. 
	Re claim 22: the metal layer is overlapped with the bond pad. 

According to various implementations, under the probing area 32 and the bonding area 34, the reinforcing structures 36A and 36B are formed. Also, under the interlayer connection area 35, the interlayer contacts 40 are arranged (Maeda ¶ 54). On the contrary, in the exemplary semiconductor integrated circuit 10 according to this invention, the number of wiring layers used for forming the reinforcing structures 36A and 36B under the probing area 32 and under the bonding area 34 are separately optimized within ranges that are sufficient to prevent damage during probing and bonding, respectively (Maeda ¶ 62). As has been describe above, in various exemplary semiconductor integrated circuits according to this invention, by optimizing the number of wiring layers used for forming the reinforcing structure, it becomes possible to efficiently utilize the wiring layers under the probing area to form wires that realize the logical function of the semiconductor integrated circuit, while preventing any damage to the active elements under the connection pad. As a result, the chip area can be reduced (Maeda ¶ 65). While the exemplary embodiment of the semiconductor integrated circuit 10 shown in FIG. 1 utilizes six wiring layers 16a through 16f, this exemplary implementation may be applied to any semiconductor integrated circuits having a plurality of wiring layers. The connection pad 30 may be arranged either entirely or partly over the active element-formation area 20 (Maeda ¶ 66). While this invention has been described in conjunction with the specific embodiments thereof, it is evident that many alternatives, modification, and variations will be apparent to those skilled in the art. Accordingly, preferred embodiments of the invention as set forth herein are intended to be illustrative, not limiting. There are changes that may be made without departing from the spirit and scope of the invention (Maeda ¶ 70).

The other layers, both metal and dielectric, are not shown for reasons of clarity (Chittipeddi ¶ col. 2, lines 51-53). The ability to position active devices underneath the bond pads permits the bond pads to be more closely spaced to each other and thereby allows more bond pads per linear peripheral distance (Chittipeddi ¶ col. 2, lines 60-64). The structure depicted will be readily fabricated by those skilled in the art using known techniques. Well known techniques may be used to deposit and pattern the dielectric and metal layers and to form the device. For example, well known lithographic, ion implantation, etching, etc., processes may be used. Detailed description of suitable processes is therefore not required. The details of the integrated circuit will depend upon the applications desired for the integrated circuit. The integrated circuit will be relatively complex, at least by the standards used at the present time, to warrant the use of multilevel metal interconnects (Chittipeddi ¶ col. 3, lines 39-49). Metal layer 215 may be patterned so that it is smaller than depicted ... (Chittipeddi ¶ col. 3, lines 52-53). Variations in the embodiment depicted will be readily thought of by those skilled in the art. Although an embodiment with three metal layers has been described, more metal layers may be present. Additionally, the bond pads need not be on the periphery of the integrated circuit. Furthermore, the bond pads need not be electrically connected to the metal layer immediately underneath (Chittipeddi ¶ col. 4, lines 4-10). Metal layer 215 may also be patterned beneath bond pad 219 to provide further stress relief (Chittipeddi 
Various superimposed, dielectric material layers and various metal levels, suitably shaped, extend on top of the surface 5 (Vigna ¶ col. 2, lines 57-58). Pad region 28 is rectangular (see FIG. 1 in particular), extends on top of third metal layer 23 and is electrically connected to annular bearing region 21, near its periphery, by means of annular portion 24 (Vigna ¶ col. 3, lines 21-24). As will be noted, at the bottom, pad 28 is connected to a bearing structure 31 comprising regions 21, 15a and portions 24, 19, 12 and extending vertically entirely outside the component 3 (Vigna ¶ col. 3, lines 28-31). To improve the properties and the mechanical strength of the device, in case of metallic regions of large dimensions in both surface directions it is possible to use interleaved comb configurations, as shown by way of example in FIG. 8. In this figure, the need was assumed for large areas for interconnection line 14 and portion 15b (16b) of region 15 (16) in contact with component 3 (Vigna ¶ col. 5, lines 1-7). Thereby, length and width of each section of metal is limited, reducing elongations of the material in a stress state and stress propagation to remote points of the structure (Vigna ¶ col. 5, lines 19-21). In particular, it is stressed how it enables mechanical stresses and forces to be relieved laterally with respect to the electronic components even when they are integrated underneath the pad, thus allowing considerable savings of area, a reduction of parasitic components associated with the interconnections while the integrated device retains its reliability (Vigna ¶ col. 5, lines 39-45). Finally, it will be clear that many modifications and variants may be introduced to the device described and illustrated herein, all of which come within the scope of the invention as defined in the accompanying claims. In particular, it is stressed that the structure may also be formed in devices which also only use two metal levels, though the best protection may in some instances be obtained with three metal levels; furthermore, the structure may comprise regions with open or closed shape, provided that they surround the electronic component over a preponderant length of its perimeter, in general, the term annular region also includes shapes that are not circular but arranged according to the perimeter of polygons and discontinuous structures formed by sections arranged in any way to define, when considered together, a substantially annular shape. Furthermore, protective structure 31 may be inside or outside opening 30 of passivation layer and be formed by one or more metal levels; furthermore, it may be connected to and/or integral with the portions which connect the component to the pad or generally to the device connection lines, or be isolated therefrom. The integrated component underneath the pad may be of various types, such as a resistor, a diode or another electronic element. The two-dimensional comb-like structure shown in FIG. 8 and formed by different sections electrically connected may also be provided where an interleaved structure of two adjacent metallic regions is not required (Vigna ¶ col. 5, line 51 to col. 6, line 10).

Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed portions, bond pad, interconnects, components, via, edge, or layer, dimensions and configurations, inherently resulting in the particular claimed “overlapped” and “positioned” relative dimension(s) or configuration(s). See MPEP § 2144.05, subsection II.B.

In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP § 2144.05, subsection II.A.
Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 
Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)
[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))
Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having ordinary skill in the art at the time the invention as claimed in claims 41 and 42 was made. In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
 in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. See MPEP §§ 716.02 - 716.02, subsection g, 2144.04, and 2144.05. See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Still further, it would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to arrange the portions, bond pad, interconnects, components, via, edge, or layer of Maeda as claimed because applicant has not disclosed that, in view of the applied prior art, the arrangement is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Moreover, it has been held that limitations directed to rearrangement of parts are prima In re Japikse 86 USPQ 70 (CCPA 1950); for example, reversal of parts was held to have been obvious. In re Gazda 104 USPQ 400 (CCPA 1955). Moreover, “simple adjustment of spatial orientation” has been held to be obvious. Colt Industries Operating Corp. v. Index Werke, K.G. et al., 217 USPQ 1176 (DC 1982).
Claims 1, 4, 6-9, and 18-22 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Maeda (20050161835) including Chittipeddi (5751065), Vigna (6489228), and Saran (6232662) incorporated by reference in Maeda, and further in combination with Keil (5541442).
In addition to the previously applied disclosure of Maeda, as previously cited, Keil also discloses the following:
	Re claim 1: the metal layer “38” comprising a U-shape “U shaped” portion capable of being used for any intended use as a resistor “resistor.”
	Re claim 18: the component “38” comprises a resistor including a U-shape.
Moreover, it would have been obvious to substitute or combine the disclosures of Maeda and Keil as follows:
	Re claim 1: the second metal layer of Maeda comprising a U-shape portion of the resistor of Maeda.
	Re claim 18: the first component of Maeda comprises the resistor of Maeda including the U-shape of Maeda.
In particular, it would have been obvious to substitute or combine the applied disclosures of Maeda and Keil including because, as disclosed by Keil as cited, it would 
It also would have been obvious to substitute or combine the applied disclosures of Maeda and Keil including because it would facilitate provision of the applied apparatus of Maeda including the second metal layer, U-shape portion, and resistor.
It also would have been obvious to substitute or combine the applied disclosures of Maeda and Keil including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It also would have been obvious to substitute or combine the applied disclosures of Maeda and Keil including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art, including the applied disclosed results of Keil of enabling the second metal layer, U-shape portion, or resistor of Maeda to be independently formed and used in different circuits.
	Claim 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Maeda including Chittipeddi, Vigna and Saran incorporated by reference in Maeda, as previously applied to claim 8, with reference to or in combination with Keil, and further in combination with Vo (7808117).
	In addition to the previously applied disclosure of Maeda, Vo also discloses the following:
Re claim 8: a portion of an electro-static protection “(electro-static discharge) protection” circuit “circuit.”

Re claim 8: the third layer of Maeda is at least a portion of an electro-static protection circuit. 
In particular, it would have been obvious to combine the disclosures of Maeda and Vo because it would facilitate electro-static protection in the apparatus of Maeda.

Response to Arguments
Applicant's remarks filed September 09, 2021 have been fully considered and are adequately addressed or rendered moot above or previously addressed of record.

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
November 3, 2021